This opinion is subject to administrative correction before final disposition.




                                   Before
                          KING, TANG, and FOIL,
                          Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                      Ethan D. STRANDBERG
                     Machinist’s Mate Nuclear Power
                      Second Class (E-5), U.S. Navy
                                Appellant

                              No. 201900094

                          Decided: 31 October 2019.

   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Sentence adjudged 7 December 2018 by a special court-martial con-
   vened at Fleet Activities, Yokosuka, Japan, consisting of a military
   judge sitting alone. Military Judge: Stephen C. Reyes, JAGC, USN.
   Sentence approved by the convening authority: reduction to E-1, con-
   finement for 180 days, 1 and a bad-conduct discharge.

   For Appellant: Lieutenant Commander Erin L. Alexander, JAGC,
   USN.

   For Appellee: Brian K. Keller, Esq.

                          _________________________



   1  The Convening Authority suspended confinement in excess of 60 days pursuant
to a pretrial agreement.
                    United States v. Strandberg, No. 201900094


           This opinion does not serve as binding precedent, but
                may be cited as persuasive authority under
                 NMCCA Rule of Appellate Procedure 30.2.

                            _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866. However,
we note that the court-martial order (CMO) does not accurately reflect the
disposition of all charges and specifications.
    The appellant pleaded guilty by exceptions to the Specification of Charge
I, excepting certain language. 2 The CMO fails to indicate that the excepted
language in the Specification of Charge I was dismissed without prejudice, to
ripen into prejudice upon completion of appellate review. 3 The appellant is
entitled to have court-martial records that correctly reflect the content of his
proceeding. United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App.
1998). Accordingly, the supplemental CMO shall properly reflect that the
excepted language of the Specification of Charge I was dismissed without
prejudice, to ripen into prejudice upon completion of appellate review.
   The findings and sentence are AFFIRMED.


                                  FOR THE COURT:




                                  RODGER A. DREW, JR.
                                  Clerk of Court




   2   See Record at 14.
   3   Id. at 46.




                                        2